     Case 20-20364-JAD                Doc 27-1 Filed 03/27/20 Entered 03/27/20 10:37:54                                   Desc BNC
                                      PDF Notice: Notice Recipients Page 1 of 2
                                                        Notice Recipients
District/Off: 0315−2                         User: culy                               Date Created: 3/27/2020
Case: 20−20364−JAD                           Form ID: pdf900                          Total: 96


Recipients submitted to the BNC (Bankruptcy Noticing Center) without an address:
cr          PNC Mortgage, a Division of PNC Bank, National Association
cr          TD Auto Finance LLC
15192396 Uplift, Inc.
                                                                                                                          TOTAL: 3

Recipients of Notice of Electronic Filing:
ust         Office of the United States Trustee       ustpregion03.pi.ecf@usdoj.gov
tr          Ronda J. Winnecour           cmecf@chapter13trusteewdpa.com
aty         Albert G. Reese, Jr.        areese8897@aol.com
aty         James Warmbrodt            bkgroup@kmllawgroup.com
aty         Keri P. Ebeck         kebeck@bernsteinlaw.com
aty         Martin A. Mooney           kcollins@schillerknapp.com
aty         S. James Wallace          sjw@sjwpgh.com
                                                                                                                          TOTAL: 7

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Tasha Marie McKenzie           111 Lycoming Drive           Coraopolis, PA 15108
cr          Duquesne Light Company            c/o Bernstein−Burkley, P.C.           707 Grant Street, Suite 2200, Gulf
            Tower        Pittsburgh, PA 15219
cr          Peoples Natural Gas Company LLC             c/o S. James Wallace, P.C.          845 N. Lincoln Ave.        Pittsburgh, PA
            15233
15223602 AT&T            PO Box 6416           Carol Stream, IL 60197−6416
15192371 Aas Debt Recovery In            Pob 129         Monroeville, PA 15146
15223597 Aas Debt Recovery In            Pob 129         Monroeville, PA 15146
15192372 Allegent Community Fcu              1001 Liberty Ave Ste 100           Pittsburgh, PA 15222
15223598 Allegent Community Fcu              1001 Liberty Ave Ste 100           Pittsburgh, PA 15222
15223599 Allegheny Clinic Radio            PO Box 1198           Somerset, PA 15501
15223600 Allegheny General Anesthesia             PO Box 951915            Dept. 92667        Cleveland, OH 44193
15223601 Allegheny Health Network              PO Box 645266           Pittsburgh, PA 15264
15192373 Cap1/Justice           Capital One Retail Srvs/Attn: Bankruptcy           Po Box 30258          Salt Lake City, UT
            84130
15223603 Cap1/Justice           Capital One Retail Srvs/Attn: Bankruptcy           Po Box 30258          Salt Lake City, UT
            84130
15192374 Clearview Federal Credit Union             Attn: Bankruptcy          1453 Beers School Road           Coraopolis, PA
            15108
15223604 Clearview Federal Credit Union             Attn: Bankruptcy          1453 Beers School Road           Coraopolis, PA
            15108
15192375 Cnac − In101            12802 Hamilton Crossing Blvd.           Carmel, IN 46032
15223605 Cnac − In101            12802 Hamilton Crossing Blvd.           Carmel, IN 46032
15192376 Cnac − Pa112            1561 West Liberty          Pittsburgh, PA 15216
15223606 Cnac − Pa112            1561 West Liberty          Pittsburgh, PA 15216
15192377 Comenity Bank/Dress Barn              Attn: Bankruptcy          Po Box 182125          Columbus, OH 43218
15223607 Comenity Bank/Dress Barn              Attn: Bankruptcy          Po Box 182125          Columbus, OH 43218
15192378 Comenity Bank/Jared             Attn: Bankruptcy          Po Box 182273          Columbus, OH 43218
15223608 Comenity Bank/Jared             Attn: Bankruptcy          Po Box 182273          Columbus, OH 43218
15192379 ComenityBank/Venus              Attn: Bankruptcy Dept           Po Box 182273          Columbus, OH 43218
15223609 ComenityBank/Venus              Attn: Bankruptcy Dept           Po Box 182273          Columbus, OH 43218
15192380 Credit One Bank            Attn: Bankruptcy Department            Po Box 98873          Las Vegas, NV 89193
15223610 Credit One Bank            Attn: Bankruptcy Department            Po Box 98873          Las Vegas, NV 89193
15223613 Department of the Treasury            Internal Revenue Service          Cincinnati, OH 45999−0025
15223612 Department of the Treasury            Internal Revenue Service          Kansas City, MO 64999
15223611 Department of the Treasury            Internal Revenue Service          Philadelphia, PA 19255−0025
15223614 Duquesne Light CO             Payment Processing Center            PO Box 67         Pittsburgh, PA 15267
15192381 ECMC            Attn: Bankruptcy          111 Washington Ave South, Ste 1400             Minneapolis, MN 55401
15223615 ECMC            Attn: Bankruptcy          111 Washington Ave South, Ste 1400             Minneapolis, MN 55401
15192382 Equiant/Thousand Trails            Attn: Bankruptcy          5401 N Pima Rd, Ste 150           Scottsdale, AZ 85250
15223616 Equiant/Thousand Trails            Attn: Bankruptcy          5401 N Pima Rd, Ste 150           Scottsdale, AZ 85250
15192383 Fingerhut           Attn: Bankruptcy        Po Box 1250           Saint Cloud, MN 56395
15223617 Fingerhut           Attn: Bankruptcy        Po Box 1250           Saint Cloud, MN 56395
15192384 HC Processing Center            Attention Bankruptcy           Po Box 708970          Sandy, UT 84070
15223618 HC Processing Center            Attention Bankruptcy           Po Box 708970          Sandy, UT 84070
15223619 Honorable Bruce J. Boni            104 Linden Avenue            Mc Kees Rocks, PA 15136
15192385 JB Robinson/Sterling Jewelers            Attn: Bankruptcy          375 Ghent Rd          Akron, OH 44333
15223621 JB Robinson/Sterling Jewelers            Attn: Bankruptcy          375 Ghent Rd          Akron, OH 44333
15223620 Jason Chang            1810 East Sahara Ave.          Las Vegas, NV 89104
15223622 KML Law Group, PC               Mellon Independence Center−Suite 5000              701 Market Street        Philadelphia, PA
            19106
    Case 20-20364-JAD               Doc 27-1 Filed 03/27/20 Entered 03/27/20 10:37:54                                   Desc BNC
                                    PDF Notice: Notice Recipients Page 2 of 2
15223623   Markovitz, Dugan, & Associates          1001 East Entry Drive         Pittsburgh, PA 15216
15223624   Mary Lind        1433 Rosedale Ave            Coraopolis, PA 15108
15192386   Monterey Collection Services         Attn: Bankruptcy          4095 Avenida De La Plata        Oceanside, CA
           92056
15223625   Monterey Collection Services         Attn: Bankruptcy          4095 Avenida De La Plata        Oceanside, CA
           92056
15192387   Monterey Financial Svc         Attn: Bankruptcy         4095 Avenida De La Plata         Oceanside, CA 92056
15223626   Monterey Financial Svc         Attn: Bankruptcy         4095 Avenida De La Plata         Oceanside, CA 92056
15223627   Moon Area School District         8353 University Boulevard          Coraopolis, PA 15108
15223628   Moon Township Municipal Authority             1700 Beaver Grade Road,          Suite 200      Coraopolis, PA
           15108
15223629   Our Lady of Sacred Heart High School            1504 Woodcrest Ave          Coraopolis, PA 15108
15223630   PA Turnpike Commission            Violation Processing Center        300 East Park Drive        Harrisburg, PA
           17111
15192389   PNC Bank         Attn: Bankruptcy          Po Box 94982: Mailstop Br−Yb58−01−5             Cleveland, OH 44101
15223633   PNC Bank         Attn: Bankruptcy          Po Box 94982: Mailstop Br−Yb58−01−5             Cleveland, OH 44101
15221913   PNC Bank, N.A.         3232 Newmark Drive             Miamisburg, OH 45342
15223631   Peoples Gas        PO Box 644760           Pittsburgh, PA 15264
15212308   Peoples Natural Gas Company LLC             c/o S. James Wallace, P.C.        845 N. Lincoln Avenue         Pittsburgh,
           PA 15233
15192388   Petland/Comenity         Attn: Bankruptcy          Po Box 183043         Columbus, OH 43218
15223632   Petland/Comenity         Attn: Bankruptcy          Po Box 183043         Columbus, OH 43218
15192390   Pnc Mortgage        Attn: Bankruptcy           3232 Newmark Drive          Miamisburg, OH 45342
15223634   Pnc Mortgage        Attn: Bankruptcy           3232 Newmark Drive          Miamisburg, OH 45342
15192391   Portfolio Recovery        Attn: Bankruptcy          120 Corporate Blvd        Norfold, VA 23502
15223635   Portfolio Recovery        Attn: Bankruptcy          120 Corporate Blvd        Norfold, VA 23502
15223636   Sahara Business Center         1810 E Sahara Ave          Las Vegas, NV 89104
15192393   Santander Consumer USA            Attn: Bankruptcy         10−64−38−Fd7 601 Penn St          Reading, PA 19601
15223638   Santander Consumer USA            Attn: Bankruptcy         10−64−38−Fd7 601 Penn St          Reading, PA 19601
15192392   Santander Consumer USA            Attn: Bankruptcy         10−64−38−Fd7 601 Penn St          Reading, PA 19601
15223637   Santander Consumer USA            Attn: Bankruptcy         10−64−38−Fd7 601 Penn St          Reading, PA 19601
15201759   Santander Consumer USA Inc.           ,an Illinois corporation      d/b/a Chrysler Capital       PO Box
           961275        Fort Worth, TX 76161
15223639   Small Business Financial Solutions, LLC           4500 East West Highway, 6th Floor         Bethesda, MD 20814
15223640   Sonya Muleskov         1810 E. Sahara Ave           Las Vegas, NV 89104
15223641   Sonya Muleskov         480 Zia Del Foro           Henderson, NV 89011
15223642   Starpoint Resort Group         PO Box 78843           Phoenix, AZ 85062
15223643   State Farm Mutual Automobile Insurance C             PO Box 89000         Atlanta, GA 30356
15223644   Storage Express       24 Furnace St. Ext.          Mc Kees Rocks, PA 15136
15223645   Store Express       24 Furnace Street          Mc Kees Rocks, PA 15136
15223646   TD Auto Finace         PO Box 100295            Columbia, SC 29202
15222764   TD Auto Finance LLC           c/o Schiller Knapp Lefkowitz         & Hertzel LLP         950 New Loudon
           Road        Latham New York 12110
15192394   Td Auto Finance         Attn: Bankruptcy          Po Box 9223        Farmington Hilss, MI 48333
15223647   Td Auto Finance         Attn: Bankruptcy          Po Box 9223        Farmington Hilss, MI 48333
15192395   United Consumer Financial Services           Attn: Bankruptcy        865 Bassett Rd        Westlake, OH 44145
15223648   United Consumer Financial Services           Attn: Bankruptcy        865 Bassett Rd        Westlake, OH 44145
15223649   Vanessa M. Petty, Esq         4500 East−West Hwy 6th Fl           Bethesda, MD 20814
15200863   Vive Financial       380 Data Drive, Suite #200          Draper UT, 84020
                                                                                                                       TOTAL: 86
